Cooley, J.
I concur in the result. The case of People v. Mahaney 13 Mich. 481, and other cases previously decided by this Court, dispose of the objection to the title of the bill. The argument that the bill as passed had been so amended after the time for the introduction of new bills had gone by as to have become substantially a new bill, and that to sustain the act would be to sanction an evasion of the Constitution, is plausible but not sound. The amendments were extensive, but they indicate no purpose to violate the Constitution, or to exceed the proper limits of legislative discretion. Pack v. Barton 47 Mich. 520.
The principal question in the case is whether the election could be valid which took place with only such notice as is implied from the law itself. I think it pould be and was. The necessity for the publication of notice comes from the .statute, and when that is so changed as to provide for an *132election within a time so short that the notice previously required is impossible, the amendment must be understood, as doing away with the requirement for that election.
Geavbs, O. J. concurred.